Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 17/043,001 is being allowed since while the closest prior art references to WO 2014/166542 (submitted in the IDS filed on October 26, 2020) and Jasper et al (US 2021/0123867, submitted in the IDS filed on March 17, 2022) teach of methods for determining a concentration of a film forming amine in a liquid by adding an acid/buffer and a reagent to the liquid to form a colored complex of the amine and the reagent, these references and none of the other prior art of record teaches or fairly suggests a method for determining a concentration of a film forming amine in a liquid by first providing a diluted buffer solution comprising a weak acid having a pKa ≥4.5 and a strong acid having a pKa≤1, measuring a pH of the diluted buffer solution, adding a reagent which forms a colored complex with a film forming amine to the buffer solution, measuring an absorbance of the resulting buffer solution, adding an aliquot of the buffer solution to the liquid containing a film forming amine to form a sample solution, measuring a pH of the sample solution, adjusting the pH of the sample solution to match the pH of the diluted buffer solution by adding an amount of the strong acid to the sample solution, wherein the amount of the strong acid added is calculated using the formula recited in claim 7, adding an amount of the reagent to the pH adjusted sample solution and measuring an absorbance of a resulting colored complex, and determining a concentration of the film forming amine in the liquid by solving the equation recited in claim 8, which utilizes both the measured absorbance of the pH adjusted sample solution and the measured absorbance of the buffer solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 22, 2022